EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krista Wittman (Reg. No. 59,594) on 5/19/2022.

The application has been amended as follows: 

Specification as-filed page 10 line 15: Replaced “Serial No. ________, entitled” with – Serial No. 15/233,861, entitled –.

Claims 1, 8, 10-11, 18, and 20 have been amended as follows:
1.	(currently amended) A computer-implemented system for building context models in real time, comprising:
a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions of the user;
at least one mobile device comprising one of a mobile phone, smart watch, head-mounted computing device, and tablet and configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s location is one of a plurality of items comprised in the contextual data;
a server comprising a central processing unit, memory, an input port to receive the models from the database, and an output port, wherein the central processing unit is configured to:  
identify a contextual situation for the user based on the collected contextual data from the at least one mobile device;
first, compare the contextual situation to a set of models;
determine that none of the models from the set matches the contextual situation;
identifying the contextual situation as new and not associated with the user;
second, compare at least one item of the contextual data to each of the models that does not match the contextual situation after the comparison of the contextual situation to the set of models; 
select at least two models associated with contextual situations related to the identified contextual situation determined from the user’s contextual data, wherein the contextual situations of the at least two models are related to the contextual situation of the user and the selected models each comprise significance values of the actions associated with the contextual situation of that model;
merging the selected models for the identified contextual situation of the user as a merged model, wherein merging the selected models comprises adding, averaging, or determining a median of the significance values of common actions of the selected models to generate new significance values for the common actions; 
designate the merged model as a new model for the identified contextual situation of the user;
identifying actions from the merged model that are most performed by the user for one or more of the contextual situations associated with the selected models of the merged model, wherein the most performed actions are determined based on the significance values of the actions for the merged model; 
automatically select one or more of the most performed actions from the merged model for the contextual situation; and 
provide the one or more selected actions to the user, wherein the user performs one of the selected actions during the contextual situation; and
the at least one mobile device configured to display the one or more selected actions.


8.	(currently amended) The system according to Claim 1, wherein the central processing unit identifies as the most performed actions those actions with [[the]] higher significance values 


10.	(currently amended) The system according to Claim 1, wherein the merged model covers the contextual situations associated with the selected models of the merged model across different times and locations. 

11.	(currently amended) A computer-implemented method for building context models in real time, comprising:
maintaining a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions;
collecting contextual data for the user via a mobile device comprising one or more of a mobile phone, smart watch, head-mounted computing device, and tablet, the mobile device configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s location is one of many items comprised in the contextual data;
identifying a contextual situation for the user based on the collected contextual data;
first, comparing the contextual situation to a set of models;
determining none of the models from the set matches the contextual situation; 
identifying the contextual situation as new and not associated with the user;
second, comparing at least one item of the contextual data to each of the models that does not match the contextual situation after the comparison of the contextual situation to the set of models;
selecting two or more models associated with contextual situations related to the identified contextual situation determined from the user’s contextual data, wherein the contextual situations of the at least two models are related to the contextual situation of the user and the selected models each comprise significance values of the actions associated with the contextual situation of that model;
merging the selected models for the identified contextual situation of the user, wherein merging the selected models comprises adding, averaging, or determining a median of the significance values of common actions of the selected models to generate new significance values for the common actions; 
designating the merged model as a new model for the identified contextual situation of the user;
identifying actions from the merged model that are most performed by the user for one or more of the contextual situations associated with the selected models of the merged model, wherein the most performed actions are determined based on the significance values of the actions for the merged model; 
selecting one or more actions of the most performed from the merged model for the contextual situation; 
providing the one or more selected actions to the user, wherein the user performs one of the selected actions during the contextual situation; and
displaying on the at least one mobile device the one or more selected actions. 


18.	(currently amended) The method according to Claim 11, further comprising: 

identifying as the most performed actions those actions with [[the]] higher significance values 


20.	(currently amended) The method according to Claim 11, wherein the merged model covers the contextual situations associated with the selected models of the merged model across different times and locations.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including the combination of: merging the selected models for the identified contextual situation of the user as a merged model, wherein merging the selected models comprises adding, averaging, or determining a median of the significance values of common actions of the selected models to generate new significance values for the common actions; … identifying actions from the merged model that are most performed by the user for one or more of the contextual situations associated with the selected models of the merged model, wherein the most performed actions are determined based on the significance values of the actions for the merged model (supported in the as-filed specification at e.g. page 7 lines 3-28 and page 9 lines 1-30), as specified in the context of independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached Monday, Tuesday, Thursday 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.J.B/Examiner, Art Unit 2127                         
                                                                                                                                                                               /LUIS A SITIRICHE/Primary Examiner, Art Unit 2126